Citation Nr: 0817801	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-39 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for psychiatric disorders 
to include post traumatic stress disorder (PTSD), anxiety 
disorder, panic disorder and depressive disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1971. 

This case comes before the Board of Veteran Appeals (Board) 
on appeal from a May 2005 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA), which denied 
service connection for PTSD with anxiety disorder, panic 
disorder and depressive disorder.

In his substantive appeal, the veteran indicated that he 
wanted a hearing at the RO before a traveling Veterans Law 
Judge (VLJ).  In response, the veteran was informed by letter 
that the hearing was scheduled for April 22, 2008.  The 
veteran failed to report for the scheduled hearing.  He also 
did not request a postponement and has not provided an 
explanation for his failure to attend the hearing.  
Accordingly, the request for a hearing is deemed to have been 
withdrawn.  38 C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.  A current diagnosis of PTSD is not present, or in the 
alternative, no credible supporting evidence to verify the 
occurrence of the veteran's claimed PTSD-inducing stressor is 
present.

2.  Competent evidence of a nexus between psychiatric 
disorders and active military service is not of record. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).

2.  Psychiatric disorders were not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303. 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis

PTSD

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  

A review of the veteran's records does not show a current 
diagnosis of PTSD.  The veteran was screened for PTSD in 
December 2004 and the screening came back negative.  The 
veteran stated that he does not have nightmares, did not go 
out of his way to avoid situations that reminded him of his 
service, was not constantly on guard, watchful or easily 
startled.  The veteran also denied experiencing sexual 
trauma.

In January 2005, a different examiner diagnosed PTSD.  The 
veteran indicated to the examiner that he served in Vietnam 
and currently re-experiences symptoms of arousal, avoidance, 
emotional numbing and depression.  The examiner did not 
indicate what caused the veteran's PTSD and did not cite to 
any specific in-service stressors.  

The veteran received a VA examination in May 2005.  The 
examiner noted that the veteran did not describe any kind of 
recurrent intrusive re-experiencing of any events and 
therefore, did not fulfill the criteria for PTSD.  Given the 
aforementioned, the probative evidence fails to show a 
current diagnosis of PTSD. 

Nonetheless, assuming arguendo, that the veteran does have a 
current diagnosis of PTSD, the claim still fails.  There is 
no independent competent evidence of record verifying the 
occurrence of the veteran's alleged in-service stressors.  
The veteran asserts that the event that contributed to his 
PTSD occurred around September 1969 and December 1969.  He 
stated that while serving on the USS Vesuvius, the ship was 
shelled several times.  He said that he witnessed stabs and 
beatings and observed the beheading of an American soldier 
during the launch of an air strike.  He also reported being 
on deck during a typhoon and was nearly washed overboard.  
The RO attempted to verify these stressors but no records 
were found which verify the claimed stressors.  The veteran 
did not supply reports from other people on his ship to 
support his claim.  He supplied evidence of USS Vesuvius from 
the Dictionary of American Naval Fighting Ships.  However, 
the information did not contain any evidence of stressors.  

The evidence of record does not show that the veteran 
personally engaged in combat with the enemy.  The DD Form 214 
shows that his military occupational specialty was electrical 
repairman.  The veteran earned the National Defense Service 
Medal and the Vietnam Service Medal, but there are no medals 
or citations that reflect participation in combat operations.

In this regard, because there is no evidence of combat 
service, a stressor must be independently verified in order 
to consider whether it would medically support a PTSD 
diagnosis in accordance with DSM-IV.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.304; Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In 
this case, the veteran's alleged in-service stressors have 
not been verified, and the veteran's testimony and other 
written submissions are insufficient to establish its 
occurrence.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

The service medical records do not reflect a diagnosis of 
PTSD, nor do they show any indication that the veteran 
presented for any psychological problems while in service.  
The veteran's January 1971 separation examination shows that 
the veteran did not have nightmares or depression and did not 
have any psychiatric problems.  The post service medical 
records also do not confirm the occurrence of the alleged in-
service stressors.

The Board notes that the veteran's wife submitted a statement 
regarding her husband's condition.  She stated that her 
husband suffers from depression and panic attacks.  She 
states that he has no social life and is not interested in 
being around other people.  She reported that the veteran has 
always been very distant to both of his children and 
therefore has no relationship with them.  She asserts that 
these problems arose as a result of his service.  The 
veteran's spouse, while highlighting his symptoms, does not 
provide any evidence of an in-service stressor.

In this case, because a current diagnosis of PTSD is not of 
record, or in the alternative, independent competent 
corroboration of the veteran's alleged in-service stressor 
has not been submitted, the preponderance of the evidence 
weighs against the veteran's claim and is not in equipoise.  
Since a preponderance of the evidence is against a finding 
that the veteran currently has PTSD, the benefit-of-the-doubt 
rule is not for application in this case.  The veteran's 
claim for entitlement to service connection for PTSD is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Psychiatric Disorders

In May 2005, the examiner gave a diagnosis of panic and 
depressive disorder likely associated with exposure to 
stressful events in Vietnam.  

A review of the veteran's service medical records do not 
reflect a diagnosis of depression, anxiety or panic 
disorders, nor do they show any indication that the veteran 
presented for any psychological problems while in service.  
The veteran's January 1971 separation examination shows that 
the veteran did not have nightmares or depression and did not 
have any psychiatric problems.

The first records that document psychiatric problems are 
dated in December 2004.  The veteran reported anxiety 
relating to his job security.  January 2005 medical records 
show that the veteran received a diagnosis of depression, 
evidenced by poor sleep, lack of energy, poor concentration, 
poor memory and being easily angered.  The veteran also 
received a diagnosis of anxiety, as is evidenced by excessive 
and persistent daily worry about several life circumstances, 
shortness of breath, muscle aches, chest pain and a general 
state of irritability.  The diagnoses did not link the 
veteran's psychological disorders to his service, nor did the 
veteran assert that they were connected.

The veteran received a VA examination in May 2005.  The 
examiner provided a diagnosis of panic disorder, and 
depressive disorder.  The examiner stated that it is as 
likely as not that the veteran's panic disorder is secondary 
to exposure to stressful events in Vietnam.  

There is no evidence that the veteran showed signs of 
depression, anxiety or panic while in service.  Therefore, a 
chronic condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  Furthermore, the veteran's first reports of 
depression, anxiety or panic attacks after service are in 
2004, over 30 years after his service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, while the VA examiner stated that the veteran's 
panic disorder is as least as likely as not secondary to his 
service, there is no indication that the examiner reviewed 
the service medical records, as she stated that the case file 
was not available when she rendered her opinion.  The Court 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).

As discussed above, the Board notes the veteran's wife 
testimony regarding his depression, panic attacks and anxiety 
in relation to his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  
38 U.S.C.A. § 5107(b).  Here, a preponderance of the evidence 
weighs against the veteran's claim.  Thus, the appeal is 
denied.

III.  Duty to Notify and Duty to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in February 2005, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection, and of the 
claimant's and VA's respective duties for obtaining such 
evidence.  The veteran was also asked to submit any evidence 
he had in his possession.

The Court of Appeals of Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Regarding Dingess notice, element (1) is not at issue.  
Regarding elements (2), and (3), (current existence of a 
disability and relationship of such disability to the 
appellant's service), as discussed above, the veteran was 
notified of what was needed to substantiate the claim for 
service connection in the February 2005 letter.  The veteran 
was provided with proper notice of elements (4) and (5) 
(degree of disability and effective date) in a March 2008 
letter.

Notwithstanding the belated Dingess notice on elements (4) 
and (5), the Board finds that the veteran is not prejudiced.  
The veteran had a meaningful opportunity to participate 
effectively in the processing of the claim.  As noted above, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection in February 2005, prior to the initial 
adjudication of the claim.  Further, as discussed in detail 
above, the preponderance of the evidence is against the claim 
for service connection, and therefore any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and VA treatment records.  The veteran was 
also provided a PTSD questionnaire to assist him in 
establishing his in-service stressor.  He was also afforded a 
VA examination in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for psychiatric disorders 
to include post traumatic stress disorder (PTSD), anxiety 
disorder, panic disorder and depressive disorder is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


